DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oval and rectangle shape of the openings (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities:  in claim 23, “side walls” in line 2 should be replaced with “sidewalls” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In new claim 20, the limitation of “a substantially resilient shell” in line 1 is not supported in the original disclosure. The term “resilient” does not appear anywhere in the specification. Instead, paragraphs 0027, 0057 and 0063 describe the shell being substantially non-deformable, relatively rigid, and hard. Therefore, the new limitation is deemed to be new matter and should be stricken from the claim.
In new claim 24, the limitation of “the openings are generally in the shape of an oval, rectangle” is not supported in the original disclosure. Nowhere do the terms “oval” and “rectangle” appear in the specification, and these shapes are not shown in the drawings. Moreover, nowhere is the shape of the openings in the sidewalls (vents 55 and 255) described in the specification whatsoever. Therefore, the new limitation is deemed to be new matter and should be stricken from the claim.
In new claim 34, the limitation of “wherein the shell is sufficiently rigid so as to hold its shape when the boot is not in use” (emphasis added) is not supported in the original disclosure. Paragraphs 0027, 0057 and 0063 describe the shell being rigid, but nowhere is it described that the rigidity is sufficient so as to allow the shell to hold its shape when the boot is not in use. Therefore, the new limitation is deemed to be new matter and should be stricken from the claim.
Claims 21-23 and 25-33 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, “an opening via which debris collected by the boot escape” appears to be a positive recitation of debris, which is misrepresentative of the invention in which debris collected by the boot only escapes while the boot is in use. Thus, the limitation will be treated as an intended use limitation, i.e., “an opening via which, in use, debris collected by the boot escape”.
In claim 34, “wherein the shell is sufficiently rigid” (emphasis added) is inconsistent with the limitation in claim 20 of “a substantially resilient shell”. It is unclear if the shell is mostly rigid or resilient. 
Claims 21-33 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Claim limitation “a bulb engaging means” (claim 25) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “bulb engaging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 25has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a bulb engaging means”: arches, rear legs, and shank (para 0069), or equivalents thereof.
However, please note that “bulb engaging means” in claims 26-28 and 31 do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these claims recite structure to achieve the function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US 4185695), cited on 1/15/21 IDS.
For claim 20, Hancock discloses an equine boot (Figs. 4-5) comprising a substantially resilient shell (Figs. 4-5; col 2, ln 42-45 describes resilient material such as rubber, resilient flexible plastic, or other such material) defining a sole 42 for receiving a bottom of a hoof (Figs. 4-5) and an upper 41,44,48 extending upwardly from a front and sides of the sole for at least partially enclosing a front and sides of the hoof (Figs. 4-5), a rear of the boot comprising a dorsal portion (refs. 45,46, rear portion of ref. 48; Fig. 5) for engaging bulbs of the hoof to impede rotation of the boot relative to the hoof (note this is an intended use limitation, and the dorsal portion shown in Fig. 5 is capable of engaging the bulbs of the hoof to impede rotation of the boot relative to the hoof depending on the size of the bulbs and hoof relative to the boot and/or upon tightening of the buckle 54), wherein the upper comprises sidewalls (refs. 41,44 and forward portion of ref. 48) extending upwardly from respective sides of the sole (Fig. 4), each sidewall comprising an opening (see opening between refs. 44 and 45 in Fig. 4) via which debris collected by the boot escape (note this is an intended use limitation, and debris collected by the boot is capable of escaping via the side openings).
For claim 21, Hancock discloses wherein the openings are substantially elongate (Fig. 4 shows opening between refs. 44 and 45 being substantially elongate).
For claim 22, Hancock discloses wherein the openings extend along respective sidewalls between a toe end of the boot and the rear of the boot (Fig. 4 shows the openings extending along refs. 41,44, and forward portion of ref. 48 and being located between the toe end and rear of the boot).
For claim 23, Hancock discloses wherein the openings are formed generally toward a lower central region of respective side walls (Fig. 4 shows the openings extending through the middle of the sidewalls and downward to the top of ref. 41 and, thus, being formed generally toward a lower central portion of the sidewalls).
For claim 24, Hancock discloses wherein the openings are generally in the shape of an oval, rectangle or oblong (Fig. 4 shows the openings between generally oblong).
For claim 25, Hancock discloses wherein the dorsal portion comprises bulb-engaging means (refs. 45,46, rear portion of ref. 48; Fig. 5) for engaging peripheries of the bulbs (note this is an intended use limitation, and the bulb-engaging means shown in Fig. 5 is capable of engaging the peripheries of the bulbs).
For claim 26, Hancock discloses wherein the bulb-engaging means comprises a collar portion (rear portion of ref. 48; Fig. 5) configured to engage an upper end of each bulb (note this is an intended use limitation, and the rear portion of ref. 48 shown in Fig. 5 is capable of engaging an upper end of each bulb).
For claim 27, Hancock discloses wherein the bulb-engaging means comprises a shank 46 or web configured to engage a cleft of the hoof (note this is an intended use limitation, and ref. 46 shown in Fig. 5 is capable of engaging a cleft of the hoof).
For claim 28, Hancock discloses wherein the shank or web extends between the collar portion and the sole (Fig. 5).
For claim 29, Hancock discloses wherein the dorsal portion comprises apertures (apertures in Fig. 5) such that when worn, at least a portion of each bulb is uncovered by the boot (note this is an intended use limitation, and Fig. 5 shows that at least a portion of each bulb is uncovered by the apertures).
For claim 30, Hancock discloses wherein when worn, at least a portion of the bulbs protrude through respective apertures (note this is an intended use limitation, and Fig. 5 shows that at least a portion of the bulbs are capable of protruding through the apertures).
For claim 31, Hancock discloses wherein the bulb-engaging means comprises a substantially m-shaped configuration (Fig. 5).
For claim 32, Hancock discloses wherein the sole and the upper are integrally formed (col 2, ln 43-46; Figs. 4-5).
For claim 33, Hancock discloses wherein the sole and the upper are moulded as a unitary piece (col 2, ln 43-46; Figs. 4-5; Note: the step of the sole and the upper being “moulded” is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps; and here, molding is a well-known process of forming a desired shape from resilient rubber, plastic or other material, thus, the material is capable of being molded. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 4185695) in view of Tooman (US 6192989), both cited on 1/15/21 IDS.
For claim 34, Hancock does not explicitly teach wherein the shell is sufficiently rigid so as to hold its shape when the boot is not in use.
Tooman teaches an equine boot 12 wherein the shell is sufficiently rigid (col 4, ln 32-59; col 5, ln 53-col 6, ln 9; claim 13) so as to hold its shape when the boot is not in use (note this is an intended use limitation, and Fig. 1 shows the boot 12 holding its shape when an animal’s hoof is not placed within, i.e., it is not in use) in order to increase durability, hold the boot on the hoof, and support the hoof (col 4, ln 32-59; col 5, ln 53-col 6, ln 9; claim 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Hancock to be sufficiently rigid so as to hold its shape when the boot is not in use as taught by Tooman in order to increase durability, hold the boot on the hoof, and support the hoof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643